NO. 4-07-0439     Filed 1/29/08

                     IN THE APPELLATE COURT

                              OF ILLINOIS

                            FOURTH DISTRICT

THE INTERNATIONAL ASSOCIATION OF       )    Appeal from
FIREFIGHTERS, LOCAL No. 37,            )    Circuit Court of
          Plaintiff-Appellee,          )    Sangamon County
          v.                           )    No. 06CH395
THE CITY OF SPRINGFIELD, ILLINOIS,     )
          Defendant-Appellant.         )    Honorable
                                       )    Patrick W. Kelley,
                                       )    Judge Presiding.
_________________________________________________________________

          JUSTICE STEIGMANN delivered the opinion of the court:

          In February 2006, plaintiff, the International Associa-

tion of Firefighters, Local No. 37 (hereinafter the Union) and

defendant, the City of Springfield, entered into arbitration to

resolve a dispute regarding the proper application of the Family

and Medical Leave Act of 1993 (29 U.S.C. §§2601 through 2654

(2000)), pursuant to their collective-bargaining agreement.

          In June 2006 and August 2006, the Union and the City,

respectively, filed petitions requesting that the trial court

partially vacate and amend the arbitrator's ruling.

          The parties later filed cross-motions for summary

judgment, each alleging that certain portions of the arbitrator's

ruling should be vacated.    In April 2007, the trial court granted

the Union's motion and partially vacated the arbitrator's ruling.

The City appeals, arguing, in part, that the court lacked author-

ity to determine whether the arbitrator misinterpreted the

Medical Leave Act.

          Because we conclude that the trial court lacked author-
ity to reach the merits of the parties’ respective arguments, we

vacate the court's judgment and reinstate the arbitration award

in its entirety.

                           I. BACKGROUND

          Since we explicitly decline to address the merits of

the arguments considered by the trial court, we summarize the

factual issues and discuss them only to the extent necessary to

place them in the proper context.

          In February 2005, a City employee was seriously injured

in an off-duty incident.   When the City realized the employee was

not able to perform his assigned duties, it placed the employee

in a leave status under the Medical Leave Act.   The employee did

not request this action, nor did the City inquire if the employee

desired to be placed in such a status.

          In August 2005, the Union initially filed a grievance

with the City contesting the manner and methodology by which the

City administered the parties' collective-bargaining agreement.

Specifically, the Union sought to determine whether (1) the

collective-bargaining agreement gave employees the right to

request or decline being placed in a leave status under the

Medical Leave Act and (2) the Medical Leave Act mandated that the

City place employees in a leave status after meeting specific

qualifying criteria.

          In February 2006, after the Union's grievance was

denied by the City, the Union and the City began arbitration

pursuant to the parties' collective-bargaining agreement.   In May


                               - 2 -
2006, the arbitrator found that (1) the collective bargaining

agreement provided employees the option to request leave under

the Medical Leave Act; (2) based on the parties' collective-

bargaining agreement, the City could not place employees in a

leave status under the Medical Leave Act without their request;

and (3) the Medical Leave Act mandated that an employer place

qualified employees in a leave status.    The arbitrator concluded

that the City did not violate the collective-bargaining agreement

by placing employees in a leave status under the Medical Leave

Act involuntarily and subsequently denied the Union’s grievance

in its entirety.

          In June 2006 and August 2006, the Union and the City,

respectively, filed petitions requesting the trial court par-

tially vacate and amend the arbitrator's ruling.

          The parties later filed cross-motions for summary

judgment, each alleging that certain portions of the arbitrator's

judgment should be vacated.   In April 2007, the trial court

granted the Union's motion and partially vacated the arbitrator's

ruling.   In particular, the court vacated the arbitrator's

conclusion that the Medical Leave Act mandated that an employer

place qualified employees in a leave status.

          This appeal followed.

                           II. ANALYSIS

             A. Judicial Review of Arbitration Awards

          The scope of judicial review of an arbitration award is

nothing like the scope of an appellate court's review of a trial


                               - 3 -
court's decision because the Uniform Arbitration Act (710 ILCS

5/12, 13 (West 2006)) provides for limited judicial review of the

arbitrator's award.     Hawrelak v. Marine Bank, Springfield, 316
Ill. App. 3d 175, 178, 735 N.E.2d 1066, 1068 (2000).    A court

shall vacate an arbitrator's award only under the following

circumstances: (1) if the award was procured by corruption,

fraud, or other undue means; (2) where there was evident partial-

ity or corruption by the arbitrator or misconduct that prejudiced

any party; (3) where the arbitrator exceeded his power; (4) where

the arbitrator refused to postpone a hearing upon sufficient

cause or declined to hear material evidence, so as to prejudice

substantially the rights of a party; or (5) where there was no

arbitration agreement, the issue was not adversely determined,

and the party did not participate in the arbitration hearing.

710 ILCS 5/12 (West 2006); Hawrelak, 316 Ill. App. 3d at 179, 735

N.E.2d at 1069.    If the arbitrator acted in good faith, the award

is deemed conclusive upon the parties.     Tim Huey Corp. v. Global

Boiler & Mechanical, Inc., 272 Ill. App. 3d 100, 106, 649 N.E.2d
1358, 1362 (1995).

           A presumption exists that arbitrators do not exceed

their authority.     Hawrelak, 316 Ill. App. 3d at 179, 735 N.E.2d

at 1069.   Such deference is accorded because the parties have

chosen by contractual agreement how their dispute is to be

decided, and judicial modification of an arbitrator's decision

deprives the parties of their choice.     Huey, 272 Ill. App. 3d at

106, 649 N.E.2d at 1362.    Because the parties to an arbitration


                                 - 4 -
did not bargain for a judicial determination, a reviewing court

cannot set aside an arbitration award because of errors in

judgment or mistakes of law or fact.      Rauh v. Rockford Products

Corp., 143 Ill. 2d 377, 393, 574 N.E.2d 636, 644 (1991).     "A

party seeking to vacate an arbitration award must provide clear,

strong, and convincing evidence that the award was improper."

Hawrelak, 316 Ill. App. 3d at 179, 735 N.E.2d at 1069, citing

Canteen Corp. v. Former Foods, Inc., 238 Ill. App. 3d 167, 179-

80, 606 N.E.2d 174, 182 (1992).

                      B. The Arbitrator's Award

          The City first argues that the trial court lacked

authority to determine whether the arbitrator misinterpreted the

Medical Leave Act.    We agree.

          Because the pertinent facts are undisputed and only the

trial court's legal conclusions are at issue, we review de novo

the court's ruling.    People v. Lofton, No. 4-06-0382, slip op. at

6 (October 11, 2007), ___ Ill. App. 3d ___, ___, ___ N.E.2d ___,

___, citing People v. Woodrum, 223 Ill. 2d 286, 300, 860 N.E.2d
259, 269 (2006).

          In this case, the sole issue before the trial court was

the arbitrator's interpretation of the Medical Leave Act within

the context of the parties' collective-bargaining agreement.      We

agree with the City that a mere disagreement about the arbitra-

tor's interpretation of a statute does not fall within the

limited circumstances under which trial and appellate courts are

allowed to review an arbitrator's award.     Moreover, our review of


                                  - 5 -
the record indicates that none of the circumstances that would

allow the trial court or this court to vacate an arbitrator's

award were even remotely present or argued by the parties.

          We note that in its brief to this court, the Union

fails to even mention controlling Illinois authority--namely,

this court’s recent decision addressing a court’s proper role in

reviewing arbitration awards.   See Hawrelak, 316 Ill. App. 3d at

178, 735 N.E.2d at 1069 (the court's review of an arbitrator's

award is limited to specific circumstances).   Instead, the Union

relies on the Seventh Circuit’s decision in Roadmaster Corp. v.

Production & Maintenance Employees’ Local 504, 851 F.2d 886 (7th

Cir. 1988), which is--at most--merely persuasive.   However, given

that Roadmaster was decided before this court’s decision in

Hawrelak and could not take into account arbitration award cases

decided since 1988, it is not even persuasive authority.

          Absent any evidence that (1) the arbitrator’s award was

made in bad faith, (2) the arbitrator was guilty of fraud or

corruption, (3) the arbitrator exceeded his power, or (4) the

arbitrator deliberately chose not to follow the law, the trial

court should not even have addressed the merits of the parties'

arguments.   Thus, the trial court’s partial vacatur of the

arbitration award cannot stand.

          To conclude otherwise would put this court on the very

path our supreme court warned about long ago in Garver v. Fergu-

son, 76 Ill. 2d 1, 389 N.E.2d 1181 (1979).   In stating that an

arbitrator's award should be upheld whenever possible, the court


                                - 6 -
opined that "'[a] contrary course would be a substitution of the

judgment of the [court] in place of the [arbitrator] chosen by

the parties, and would make an award the commencement, not the

end, of litigation.'"   Garver, 76 Ill. 2d at 9, 389 N.E.2d at

1184, quoting Burchell v. Marsh, 58 U.S. (17 How.) 344, 349, 15
L. Ed. 96, 99 (1854).

          We adhere to our decision in Hawrelak and reemphasize

our analysis in that case that the "scope of judicial review of

an arbitration award is nothing like the scope of an appellate

court’s review of a trial court’s decision."     Hawrelak, 316 Ill.

App. 3d at 178, 735 N.E.2d at 1068.     In addition, "[o]nce parties

bargain to submit their disputes to the arbitration system (a

system essentially structured without due process, rules of

procedure, rules of evidence, or any appellate procedure), we are

disinclined to save them from themselves."     Hawrelak, 316 Ill.

App. 3d at 181, 735 N.E.2d at 1070; see also Huey, 272 Ill. App.
3d at 111, 649 N.E.2d at 1366 ("'Parties should be aware that

they get what they bargain for and that arbitration is far

different from adjudication.'   [Citation.]").

          Because we conclude that the trial court should not

have reached the merits of the parties' arguments, we need not

address the merits of the City's remaining arguments.

                          III. CONCLUSION

          For the reasons stated, we vacate the trial court's

judgment and reinstate the arbitration award in its entirety.

          Vacated; arbitrator's award reinstated.


                                - 7 -
MYERSCOUGH and KNECHT, JJ., concur.




                    - 8 -